Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: International reference (WO 2017/019731) discloses a shock-absorbing package for aerial package delivery, Greiner (US 2017/0011333) discloses a method for unmanned delivery, and Moselage (US 9,296,470) discloses an unmanned vehicle, wherein among these references, the teaching in the WO reference is closest to the instant claimed invention. However, the WO reference does not appear to teach detent features configured to secure the position a box relative to a base and comprising either frangible tabs that break to accommodate relative movement between the box and the base, or a tab and a slot shaped to accommodate the tab to secure the position of the box relative to the base in a transport configuration and accommodate movement of the tab relative to the slot during the relative movement between the box and the base. Regarding the instant claimed frangible tabs, it is noted that frangible tabs are well known, such as those frangible tabs commonly used to prevent or reveal tampering when occurred (see for example Bietzer (US 5,975,320) - Tamper-Evident Closures and Container Neck Therefor), or to control pressure (see for example Kaschmitter (US 5,609,972) - Cell Cap Assembly Having Frangible Tab Disconnect Mechanism). However, there is no obvious reason for one of ordinary skill in the art to modify the structure of the WO reference to include such frangible tabs that are known for unrelated applications and solving unrelated problems. As to the instant claimed detent features comprising a tab and a slot, the prior art of record does not teach detent features including a tab and a slot that can be used as a reasonable teaching to modify the structure of the WO .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617